 



Exhibit 10.1
$150,000,000
ATLAS ENERGY OPERATING COMPANY, LLC
ATLAS ENERGY FINANCE CORP.
10 3/4% Senior Notes due 2018
Purchase Agreement
May 6, 2008
J.P. Morgan Securities Inc.
As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
     Atlas Energy Operating Company, LLC, a Delaware limited liability company
(the “Company”), and Atlas Energy Finance Corp., a Delaware corporation
(“Finance Corp.” and, together with the Company, the “Issuers”), propose to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $150,000,000 principal amount of their 10 3/4% Senior Notes
due 2018 (the “Securities”). The Securities will be issued pursuant to an
Indenture dated as of January 23, 2008 (the “Indenture”) among the Issuers,
Atlas Energy Resources, LLC, the parent of the Company (“Holdings”) and the
other guarantors listed in Schedule 2 hereto (together with Holdings, the
“Guarantors”) and U.S. Bank, National Association, as trustee (the “Trustee”),
and will be guaranteed on an unsecured senior basis by each of the Guarantors
(the “Guarantees”). The Securities and the Issuers’ $250.0 million principal
amount 103/4% Senior Notes due 2018 previously issued under the Indenture will
be treated as a single series of securities for all purposes under the
Indenture.
     The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Issuers and the Guarantors have
prepared a preliminary offering memorandum dated May 6, 2008 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Issuers and the Securities. Copies of the Preliminary Offering Memorandum

 



--------------------------------------------------------------------------------



 



have been, and copies of the Offering Memorandum will be, delivered by the
Issuers to the Initial Purchasers pursuant to the terms of this Agreement. The
Issuers hereby confirm that they have authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below), the
Recorded Road Show (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum. References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document (or part thereof) incorporated by reference therein.
     At or prior to the time when sales of the Securities were first made (the
“Time of Sale”), the following information shall have been prepared
(collectively, the “Time of Sale Information”): the Preliminary Offering
Memorandum, as supplemented and amended by the written communications attached
as Annex A hereto.
     Holders of the Securities (including the Initial Purchasers and their
direct and indirect transferees) will be entitled to the benefits of a
Registration Rights Agreement, to be dated the Closing Date (as defined below)
(the “Registration Rights Agreement”), pursuant to which the Issuers and the
Guarantors will agree to file one or more registration statements with the
Securities and Exchange Commission (the “Commission”) providing for the
registration under the Securities Act of the Securities or the Exchange
Securities referred to (and as defined) in the Registration Rights Agreement.
     The Issuers hereby confirm their agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:
     1. Purchase and Resale of the Securities.
     (a) The Issuers agree to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Issuers the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to (x) 102.393125% of the principal amount thereof plus (y) their
respective percentage of $4,747,916.67, the accrued and unpaid interest from
January 23, 2008 to the Closing Date. The Issuers will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.
     (b) The Issuers understand that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
     (i) it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act;

-2-



--------------------------------------------------------------------------------



 



     (ii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
     (iii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
     (A) within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or
     (B) in accordance with the restrictions set forth in Annex B hereto.
     (c) Each Initial Purchaser acknowledges and agrees that the Issuers and,
for purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(h), counsel for the Issuers and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex B hereto), and each Initial Purchaser hereby consents to such
reliance.
     (d) The Issuers acknowledge and agree that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.
     (e) The Issuers and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Issuers and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Issuers, the Guarantors or any other person. Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Issuers, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Issuers and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Issuers or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Issuers, the Guarantors and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Issuers, the Guarantors or any other person.
     2. Payment and Delivery.
     (a) Payment for and delivery of the Securities will be made at the offices
of Cahill Gordon & Reindel llp at 10:00 A.M., New York City time, on May 9,
2008, or at such other

-3-



--------------------------------------------------------------------------------



 



time or place on the same or such other date, not later than the fifth business
day thereafter, as the Representative and the Issuers may agree upon in writing.
The time and date of such payment and delivery is referred to herein as the
“Closing Date”.
     (b) Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Issuers to the
Representative against delivery to the nominee of The Depository Trust Company,
for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Issuers. The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.
     3. Representations and Warranties of the Issuers and the Guarantors. The
Issuers and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:
     (a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Issuers and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Issuers in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum. The documents incorporated by reference in the Time of Sale
Information and the Offering Memorandum, when filed with the Commission,
conformed, in all material respects, to the requirements of the Exchange Act and
the rules and regulations of the Commission thereunder, and did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
     (b) Additional Written Communications. The Issuers (including their agents
and representatives, other than the Initial Purchasers in their capacity as
such) have not prepared, made, used, authorized, approved or referred to and
will not prepare, make, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Issuers or their agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents attached
as Annex A hereto, which constitute part of the Time of Sale Information, and
(iv) any electronic road show or other written communications, in each case used
in accordance with Section 4(c) (the “Recorded Road Show”). Each such Issuer
Written Communication, when taken together with the Time of Sale Information,
did not, and at

-4-



--------------------------------------------------------------------------------



 



the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Issuers make no representation and warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Issuers in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication. Any
information in an Issuer Written Communication that is not otherwise contained
or incorporated by reference in the Time of Sale Information and the Offering
Memorandum does not conflict with the information contained or incorporated by
reference in the Time of Sale Information or the Offering Memorandum (and that
has not been superseded or modified).
     (c) Financial Statements. The historical financial statements and the
related notes thereto included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum present fairly the financial
position of Holdings and its consolidated subsidiaries as of the dates indicated
and the results of their operations and the changes in their cash flows for the
periods specified; such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby; the other financial information included
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of Holdings and
its subsidiaries and presents fairly the information shown thereby; and the pro
forma financial information and the related notes thereto contained or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum has been, except for presentation of a twelve month ended
March 31, 2008 unaudited pro forma condensed consolidated statement of income
and as otherwise disclosed in the Time of Sale Information and the Offering
Memorandum, prepared in accordance with the Commission’s rules and guidance with
respect to pro forma financial information, and the assumptions underlying such
pro forma financial information are reasonable and are set forth in each of the
Time of Sale Information and the Offering Memorandum.
     (d) No Material Adverse Change. Since the date of the most recent financial
statements of Holdings included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum and except as otherwise
disclosed therein (i) there has not been any change in the capital stock or
long-term debt of Holdings or any of its subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by
Holdings on any class of capital stock, or any material adverse change, or any
development which has or could reasonably be expected to have a Material Adverse
Effect (as defined below); (ii) neither Holdings nor any of its subsidiaries has
entered into any transaction or agreement that is material to Holdings and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to Holdings and its subsidiaries taken as a whole;
and (iii) neither Holdings nor any of its subsidiaries has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any

-5-



--------------------------------------------------------------------------------



 



court or arbitrator or governmental or regulatory authority, except in each case
as otherwise disclosed in the Time of Sale Information.
     (e) Organization and Good Standing. Holdings and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or lease their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, results of operations or prospects of Holdings and its subsidiaries
taken as a whole or on the performance by the Issuers and the Guarantors of
their obligations under the Securities and the Guarantees (a “Material Adverse
Effect”). Holdings does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Schedule 3 to this Agreement.
     (f) Capitalization. Holdings has authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; all the outstanding shares of capital stock or other
equity interests or other interests (including limited liability company
interests) of each subsidiary of Holdings have been duly and validly authorized
and issued, are fully paid and non-assessable and are owned directly or
indirectly by Holdings, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party other than liens in favor of JPMorgan Chase Bank, N.A., as
collateral agent for the benefit of the secured parties under the Company’s
senior secured credit agreement dated as of June 29, 2007, as amended, and
related security documents (the “Credit Documents”), and all capital
contributions required in respect of such limited liability company interests
have been paid in full. Finance Corp. has no assets, operations, revenues or
cash flows other than those related to the issuance, administration and
repayment of the Securities. Its only assets are its nominal capitalization of
$1.00.
     (g) Due Authorization. Each of the Issuers and each of the Guarantors have
full right, power and authority to execute and deliver this Agreement, the
Securities, the Exchange Securities and the Registration Rights Agreement
(collectively, the “Transaction Documents”) and to perform their respective
obligations hereunder and thereunder and under the Indenture; and all action
required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.
     (h) The Indenture. The Indenture has been duly authorized, executed and
delivered by each Issuer and each Guarantor and constitutes a legal, valid and
binding obligation of each Issuer and each Guarantor, enforceable against each
Issuer and each Guarantor in accordance with its terms; except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting

-6-



--------------------------------------------------------------------------------



 



the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability regardless of whether considered in a proceeding in
equity or at law (collectively, the “Enforceability Exceptions”); and the
Indenture conforms in all material respects to the requirements of the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder; and conforms to the description thereof in the Offering Memorandum;
there is no, and after giving effect to the consummation of the Transactions
contemplated herein and in the Offering Memorandum there will be no, default
under the Indenture.
     (i) The Securities and the Guarantees. The Securities have been duly
authorized by each of the Issuers and, when duly executed, authenticated, issued
and delivered as provided in the Indenture and paid for as provided herein, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of each of the Issuers enforceable against each of the
Issuers in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture; and the
Guarantees have been duly authorized by each of the Guarantors and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.
     (j) The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related guarantees) will have been duly authorized by each of the
Issuers and each of the Guarantors and, when duly executed, authenticated,
issued and delivered as contemplated by the Registration Rights Agreement, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of each of the Issuers, as issuers, and each of the
Guarantors, as guarantor, enforceable against each of the Issuers and each of
the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.
     (k) Purchase and Registration Rights Agreements. This Agreement has been
duly authorized, executed and delivered by each of the Issuers and each of the
Guarantors; and the Registration Rights Agreement has been duly authorized by
each of the Issuers and each of the Guarantors and on the Closing Date will be
duly executed and delivered by each of the Issuers and each of the Guarantors
and, when duly executed and delivered in accordance with its terms by each of
the parties thereto, will constitute a valid and legally binding agreement of
each of the Issuers and each of the Guarantors enforceable against each of the
Issuers and each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions, and except that rights to indemnity and contribution
thereunder may be limited by applicable law and public policy.
     (l) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum.

-7-



--------------------------------------------------------------------------------



 



     (m) No Violation or Default. Neither Holdings nor any of its subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Holdings or any of its subsidiaries is a party or by which Holdings or any
of its subsidiaries is bound or to which any of the property or assets of
Holdings or any of its subsidiaries is subject; or (iii) in violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.
     (n) No Conflicts. The execution, delivery and performance by each of the
Issuers and each of the Guarantors of the Indenture and each of the Transaction
Documents to which each is a party, the issuance and sale of the Securities
(including the Guarantees) and compliance by each of the Issuers and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Indenture and the Transaction Documents will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of
Holdings or any of its subsidiaries pursuant to, any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which Holdings or
any of its subsidiaries is a party or by which Holdings or any of its
subsidiaries is bound or to which any of the property or assets of Holdings or
any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of
Holdings or any of its subsidiaries or (iii) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.
     (o) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the performance by the Issuers and
Guarantors of the Indenture and the execution, delivery and performance by each
of the Issuers and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by each of the Issuers and each of the Guarantors
with the terms thereof and the consummation of the transactions contemplated by
the Transaction Documents and the Indenture, except for such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required (i) under applicable state securities laws in connection with the
purchase and resale of the Securities by the Initial Purchasers and (ii) with
respect to the Exchange Securities (including the related guarantees) under the
Securities Act, the Trust Indenture Act and applicable state securities laws as
contemplated by the Registration Rights Agreement.

-8-



--------------------------------------------------------------------------------



 



     (p) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which
Holdings or any of its subsidiaries is or may be a party or to which any
property of Holdings or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to Holdings or any of
its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and no such investigations, actions, suits or proceedings are, to the
best knowledge of any of the Issuers and each of the Guarantors, threatened or
contemplated by any governmental or regulatory authority or by others.
     (q) Independent Accountants. Grant Thornton LLP, who have audited certain
financial statements of Holdings and its subsidiaries, including DTE Gas & Oil
Company and its subsidiaries, are independent public accountants with respect to
Holdings and its subsidiaries, including DTE Gas & Oil Company and its
subsidiaries, within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.
     (r) Title to Real and Personal Property. Except as described in each of the
Time of Sale Information and the Offering Memorandum, Holdings and its
subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the respective businesses of Holdings and its subsidiaries, in
each case free and clear of all liens, encumbrances, claims and defects and
imperfections of title except those that (i) do not materially interfere with
the use made and proposed to be made of such property by Holdings and its
subsidiaries, (ii) pursuant to the Credit Documents or (iii) could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
     (s) Title to Intellectual Property. Holdings and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses;
and the conduct of their respective businesses will not conflict in any material
respect with any such rights of others, and Holdings and its subsidiaries have
not received any notice of any claim of infringement of or conflict with any
such rights of others.
     (t) No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among Holdings or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders or other affiliates of Holdings or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement to be filed with the Commission and
that is not so described in each of the Time of Sale Information and the
Offering Memorandum.
     (u) Investment Company Act. Neither Holdings nor any of its subsidiaries
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering

-9-



--------------------------------------------------------------------------------



 



Memorandum none of them will be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).
     (v) Taxes. Holdings and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof; and except as otherwise disclosed in each of the Time
of Sale Information and the Offering Memorandum, there is no tax deficiency that
has been, or could reasonably be expected to be, asserted against Holdings or
any of its subsidiaries or any of their respective properties or assets.
     (w) Licenses and Permits. Holdings and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, neither Holdings nor any of its subsidiaries has received notice of
any revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course, except where
such revocation, modification or non-renewal would not have a Material Adverse
Effect.
     (x) No Labor Disputes. Neither Holdings nor any of its subsidiaries has any
employees and, to the best knowledge of the Issuers and each of the Guarantors,
no labor disturbance by or dispute with employees of Atlas Energy Management,
Inc. exists or, is contemplated or threatened and neither Issuer nor any
Guarantor is aware of any existing or imminent labor disturbance by, or dispute
with, the employees of Atlas Energy Management, Inc., Holdings or any of
Holdings’ subsidiaries’ principal suppliers, contractors or customers, except as
would not have a Material Adverse Effect.
     (y) Compliance With Environmental Laws. (i) Holdings and its subsidiaries
(x) are, and at all prior times were, in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions and orders relating to the protection of human health or safety, the
environment, natural resources, hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”), (y) have
received and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, and (z) have not received notice of any
actual or potential liability under or relating to any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and have no
knowledge of any event or condition that would reasonably be expected to result
in any such notice, and (ii) there are no costs or liabilities associated with
Environmental Laws

-10-



--------------------------------------------------------------------------------



 



of or relating to Holdings or its subsidiaries, except in the case of each of
(i) and (ii) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and
(iii) except as described in each of the Time of Sale Information and the
Offering Memorandum, (x) there are no proceedings that are pending, or that are
known to be contemplated, against Holdings or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, (y) Holdings and its subsidiaries are not
aware of any issues regarding compliance with Environmental Laws, or liabilities
or other obligations under Environmental Laws or concerning hazardous or toxic
substances or wastes, pollutants or contaminants, that could reasonably be
expected to have a Material Adverse Effect and (z) none of Holdings and its
subsidiaries anticipates material capital expenditures relating to any
Environmental Laws.
     (z) Compliance With ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which Holdings or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance in all material respects with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; (iv) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (v) no “reportable event” (within the meaning of Section
4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(vi) neither Holdings nor any member of the Controlled Group has incurred, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA).
     (aa) Disclosure Controls. Holdings and its subsidiaries maintain a system
of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) sufficient to provide reasonable assurance that information
required to be disclosed by Holdings in reports that it files or submits under
the Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to Holdings’ management as appropriate to allow timely decisions
regarding required disclosure. Holdings and its subsidiaries have carried out

-11-



--------------------------------------------------------------------------------



 



evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.
     (bb) Accounting Controls. Holdings and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. Holdings
and its subsidiaries maintain internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, there are no material
weaknesses or significant deficiencies in Holdings’ internal controls.
     (cc) Insurance. Holdings and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are customary in their
respective businesses; and neither Holdings nor any of its subsidiaries has
(i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.
     (dd) No Unlawful Payments. Neither Holdings nor any of its subsidiaries
nor, to the best knowledge of the Issuers and each of the Guarantors, any
director, officer, agent, employee or other person associated with or acting on
behalf of Holdings or any of its subsidiaries has (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.
     (ee) Compliance with Money Laundering Laws. The operations of Holdings and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency

-12-



--------------------------------------------------------------------------------



 



(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving Holdings or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of Holdings, threatened.
     (ff) Compliance with OFAC. None of Holdings, any of its subsidiaries or, to
the knowledge of Holdings, any director, officer, agent, employee or affiliate
of Holdings or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and Holdings will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
     (gg) No Restrictions on Subsidiaries. No subsidiary of Holdings is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends or
distributions to Holdings, from making any other distribution on such
subsidiary’s capital stock, from repaying to Holdings any loans or advances to
such subsidiary from Holdings or from transferring any of such subsidiary’s
properties or assets to Holdings or any other subsidiary of Holdings.
     (hh) No Broker’s Fees. Neither Holdings nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.
     (ii) Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system.
     (jj) No Integration. Neither the Issuers nor any of their affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (kk) No General Solicitation or Directed Selling Efforts. None of the
Issuers or any of their affiliates or any other person acting on their behalf
(other than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

-13-



--------------------------------------------------------------------------------



 



     (ll) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(b) (including Annex B hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.
     (mm) No Stabilization. Neither of the Issuers nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
     (nn) Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Issuers as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.
     (oo) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
     (pp) Statistical and Market Data. Nothing has come to the attention of the
Issuers that has caused the Issuers to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.
     (qq) Engineers; Reserve Report. The information described in the Time of
Sale Information and the Offering Memorandum regarding the estimated proved
reserves of the Issuers and their respective subsidiaries is based on the report
generated by Wright and Company, Inc., as independent petroleum engineers with
respect to the Issuers and their respective subsidiaries (the “Engineer”). The
information underlying the estimates of the reserves of the Issuers and their
respective subsidiaries supplied by the Issuers to the Engineer, for the
purposes of preparing the reserve reports of the Issuers and their respective
subsidiaries referenced in the Time of Sale Information and the Offering
Memorandum (the “Reserve Report”), was true and correct in all material respects
on the date of each such Reserve Report; the estimates of future capital
expenditures and other future exploration and development costs supplied to the
Engineer were prepared in good faith and with a reasonable basis; the
information provided to the Engineer for purposes of preparing the Reserve
Report was prepared in all material respects in accordance with customary
industry practices; the Engineer was, as of the date of the Reserve Report
prepared by it, and is, as of the date hereof, independent petroleum engineer
with respect to Holdings and its subsidiaries; other than normal production of
reserves and intervening

-14-



--------------------------------------------------------------------------------



 



spot market product price fluctuations, and except as disclosed in the Time of
Sale Information and the Offering Memorandum, the Issuers and the Guarantors are
not aware of any facts or circumstances that would result in a material decline
in the reserves in the aggregate, or the aggregate present value of future net
cash flows therefrom, as described in the Time of Sale Information and the
Offering Memorandum and as reflected in the Reserve Report; estimates of such
reserves and the present value of the future net cash flows therefrom as
described in the Time of Sale Information and the Offering Memorandum and
reflected in the Reserve Report comply in all material respects with the
Securities Act.
     (rr) Sarbanes-Oxley Act. There is and has been no failure on the part of
Holdings or any of Holdings’ directors or officers, in their capacities as such,
to comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”), to
the extent applicable, including Section 402 related to loans and Sections 302
and 906 related to certifications.
     4. Further Agreements of the Issuers and the Guarantors. Each of the
Issuers and each of the Guarantors jointly and severally covenant and agree with
each Initial Purchaser that:
     (a) Delivery of Copies. The Issuers will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto as well as
any information incorporated by reference therein) as the Representative may
reasonably request.
     (b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, the Issuers will
furnish to the Representative and counsel for the Initial Purchasers a copy of
the proposed Offering Memorandum or such amendment or supplement for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement to which the Representative reasonably objects.
     (c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Issuers will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.
     (d) Notice to the Representative. The Issuers will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication

-15-



--------------------------------------------------------------------------------



 



or the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when such Time of Sale Information, Issuer Written Communication or the
Offering Memorandum is delivered to a purchaser, not misleading; and (iii) of
the receipt by an Issuer of any notice with respect to any suspension of the
qualification of the Securities for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Issuers
will use their reasonable best efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will obtain as
soon as possible the withdrawal thereof.
     (e) Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Issuers
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented will not, in light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.
     (f) Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Issuers
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.
     (g) Blue Sky Compliance. The Issuers will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Issuers nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so

-16-



--------------------------------------------------------------------------------



 



qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.
     (h) Clear Market. During the period from the date hereof through and
including the date that is 60 days after the date hereof, neither Holdings nor
any its affiliates will, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Issuers or any of the Guarantors and
having a tenor of more than one year.
     (i) Use of Proceeds. The Issuers will apply the net proceeds from the sale
of the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.
     (j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuers and each of the Guarantors will, during any period
in which Holdings is not subject to and in compliance with Section 13 or 15(d)
of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
     (k) PORTAL and DTC. The Issuers will assist the Initial Purchasers in
arranging for the Securities to be designated Private Offerings, Resales and
Trading through Automated Linkages (“PORTAL”) Market securities in accordance
with the rules and regulations adopted by the Financial Industry Regulatory
Authority, Inc. (the “FINRA”) relating to trading in the PORTAL Market and for
the Securities to be eligible for clearance and settlement through The
Depository Trust Company (“DTC”).
     (l) No Resales by the Issuers. The Issuers will not, and will not permit
any of their affiliates (as defined in Rule 144 under the Securities Act) to,
resell any of the Securities that have been acquired by any of them, except for
Securities purchased by the Issuers or any of their affiliates and resold in a
transaction registered under the Securities Act or subsequent to the
consummation of the exchange offer referred to in the Registration Rights
Agreement.
     (m) No Integration. Neither the Issuers nor any of their affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (n) No General Solicitation or Directed Selling Efforts. None of the
Issuers or any of their affiliates or any other person acting on their behalf
(other than the Initial Purchasers, as to which no covenant is given) will
(i) solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed

-17-



--------------------------------------------------------------------------------



 



selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.
     (o) No Stabilization. Neither of the Issuers nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
     5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication attached
as Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Issuers in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was contained or incorporated by reference in the
Preliminary Offering Memorandum or the Offering Memorandum.
     6. Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by each of the Issuers and each of the Guarantors
of their respective covenants and other obligations hereunder and to the
following additional conditions:
     (a) Representations and Warranties. The representations and warranties of
each of the Issuers and the Guarantors contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of each of the Issuers, the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.
     (b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities
issued or guaranteed by Holdings or any of its subsidiaries by any “nationally
recognized statistical rating organization”, as such term is defined by the
Commission for purposes of Rule 436(g)(2) under the Securities Act; and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, or has changed its outlook with respect to, its rating of the
Securities or of any other debt securities issued or guaranteed by Holdings or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).
     (c) No Material Adverse Change. No event or condition of a type described
in Section 3(d) hereof shall have occurred or shall exist, which event or
condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or

-18-



--------------------------------------------------------------------------------



 



supplement thereto) the effect of which in the judgment of the Representative
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.
     (d) Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer of the Issuers and of
each Guarantor who has specific knowledge of the Issuers’ or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
each of the representations and warranties of the Issuers and the Guarantors in
this Agreement are true and correct and that the Issuers and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (ii) to the
effect set forth in paragraphs (b) and (c) above.
     (e) Comfort Letters. On the date of this Agreement and on the Closing Date,
Grant Thorton LLP shall have furnished to the Representative, at the request of
the Issuers, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.
     (f) Reserve Engineer Letter. The Initial Purchasers shall have received a
letter, dated the Closing Date and addressed to the Initial Purchasers, from
Wright and Company, Inc., an independent petroleum engineering firm with respect
to the Company and/or its subsidiaries, in form and substance reasonably
satisfactory to the Initial Purchasers and counsel for the Initial Purchasers.
     (g) Opinion and 10b-5 Statement of Counsel for the Issuers. Ledgewood,
P.C., counsel for the Issuers and the Guarantors, shall have furnished to the
Representative, at the request of the Issuers and the Guarantors, their written
opinion and 10b-5 statement, dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
to the effect set forth in Annex C hereto.
     (h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Cahill Gordon & Reindel llp, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.
     (i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any

-19-



--------------------------------------------------------------------------------



 



federal, state or foreign governmental or regulatory authority that would, as of
the Closing Date, prevent the issuance or sale of the Securities or the issuance
of the Guarantees; and no injunction or order of any federal, state or foreign
court shall have been issued that would, as of the Closing Date, prevent the
issuance or sale of the Securities or the issuance of the Guarantees.
     (j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of each of the Issuers
and each of the Guarantors in their respective jurisdictions of organization and
their good standing in such other jurisdictions as the Representative may
reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions.
     (k) Registration Rights Agreement. The Initial Purchasers shall have
received a counterpart of the Registration Rights Agreement that shall have been
executed and delivered by a duly authorized officer of each of the Issuers and
each of the Guarantors.
     (l) PORTAL and DTC. The Securities shall have been approved by the FINRA
for trading in The PORTALSM Market and shall be eligible for clearance and
settlement through DTC.
     (m) Additional Documents. On or prior to the Closing Date, the Issuers and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     7. Indemnification and Contribution.
     (a) Indemnification of the Initial Purchasers. Each of the Issuers and each
of the Guarantors jointly and severally agree to indemnify and hold harmless
each Initial Purchaser, its affiliates, directors and officers and each person,
if any, who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), such Initial Purchaser from and against any and
all losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained or
incorporated by reference in the Preliminary Offering Memorandum, any of the
other Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum (or any amendment or supplement thereto) or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with

-20-



--------------------------------------------------------------------------------



 



any information relating to any Initial Purchaser furnished to the Issuers in
writing by such Initial Purchaser through the Representative expressly for use
therein.
     (b) Indemnification of the Issuers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Issuers, each of
the Guarantors, each of their respective directors and officers and each person,
if any, who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Issuers or any of the Guarantors to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Issuers in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the third and fourth sentences of the eleventh paragraph and the fourteenth
paragraph under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum.
     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraphs (a) and (b) above except to the extent that it has
been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraphs (a) and (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition

-21-



--------------------------------------------------------------------------------



 



to any local counsel) for all Indemnified Persons, and that all such fees and
expenses shall be reimbursed as they are incurred. Any such separate firm for
any Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities Inc. and any such separate firm for the Issuers, the Guarantors,
their respective directors and officers and any control persons of the Issuers
and the Guarantors shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
     (d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Issuers and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Securities bear to the total discounts and
commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Issuers and the Guarantors on the one hand
and the Initial Purchasers on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers or any Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

-22-



--------------------------------------------------------------------------------



 



     (e) Limitation on Liability. The Issuers, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
     (f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
     8. Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Issuers or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery, of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.
     9. Defaulting Initial Purchaser. If any one or more Initial Purchasers
shall fail to purchase and pay for any of the Securities agreed to be purchased
by such Initial Purchaser hereunder, and, in each case, such failure to purchase
shall constitute a default in the performance of its or their obligations under
this Agreement, the remaining Initial Purchasers, as the case may be, shall be
obligated severally to take up and pay for (in the respective proportions that
the principal amount of Securities set forth opposite their names in Schedule I
hereto bears to the aggregate principal amount of Securities set forth opposite
the names of all the remaining Initial Purchasers) the Securities that the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, however, that in the event that the aggregate principal
amount of the Securities that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule I

-23-



--------------------------------------------------------------------------------



 



hereto, the Issuers shall be entitled to a period of 36 hours within which to
procure another party or parties reasonably satisfactory to the non-defaulting
Initial Purchasers to purchase no less than the amount of such unpurchased
Securities that exceeds 10% of the principal amount thereof upon such terms
herein set forth. If, however, the Issuers shall not have completed such
arrangements within 72 hours after such default and the principal amount of
unpurchased Securities exceeds 10% of the principal amount of such Securities to
be purchased on such date, then this Agreement will terminate without liability
to any non-defaulting Initial Purchaser or the Issuers. In the event of a
default by any Initial Purchaser as set forth in this Section 9, the Closing
Date shall be postponed for such period, not exceeding five Business Days, to
effect any changes that in the opinion of counsel for the Issuers or counsel for
the Representative shall determine are necessary in the Offering Memorandum or
in any other documents or arrangements may be effected. Nothing contained in
this Agreement shall relieve any defaulting Initial Purchaser of its liability,
if any, to the Issuers or any nondefaulting Initial Purchaser for damages
occasioned by its default hereunder.
     10. Payment of Expenses.
     (a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Issuers and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto as well as any information incorporated by
reference therein) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Issuers’ and the Guarantors’ counsel and independent accountants; (v) the
fees and expenses incurred in connection with the registration or qualification
and determination of eligibility for investment of the Securities under the laws
of such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the application for the inclusion of the Securities on the
PORTAL Market and the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Issuers in connection with any “road show”
presentation to potential investors (including 50% of the expense of any
chartered aircraft jointly used).
     (b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the
Issuers for any reason fail to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement (other than by reason of a default
by any of the Initial Purchasers), each of the Issuers and each of the
Guarantors jointly and severally agrees to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.

-24-



--------------------------------------------------------------------------------



 



     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon (i) the parties hereto and their respective
successors and any controlling persons referred to herein, and (ii) the
affiliates, officers and directors of each Initial Purchaser referred to in
Section 7 hereof. Nothing in this Agreement is intended or shall be construed to
give any other person any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein. No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.
     12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Issuers, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Issuers, the Guarantors or the Initial Purchasers.
     13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; and (e) the term “written communication” has
the meaning set forth in Rule 405 under the Securities Act.
     14. Miscellaneous.
     (a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities Inc. on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities Inc. shall be
binding upon the Initial Purchasers.
     (b) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities Inc.,
270 Park Avenue, New York, New York 10017 (fax: (212)-270-1063); Attention:
Lawrence Landry. Notices to the Issuers and the Guarantors shall be given to
them at Atlas Energy Operating Company, LLC, 1550 Corapolis Heights Road, Second
Floor, Moon Township, Pennsylvania 15108 (fax: (412) 262-2820; Attention: Lisa
Washington), with a copy to Ledgewood, P.C., Attention: Lisa A. Ernst, 1900
Market Street, Philadelphia, Pennsylvania 19103 (fax: (215) 735-2513; Attention:
Lisa A. Ernst).
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

-25-



--------------------------------------------------------------------------------



 



     (e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (f) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

-26-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,


ATLAS ENERGY OPERATING COMPANY, LLC
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer        ATLAS ENERGY FINANCE CORP.
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer        ATLAS ENERGY RESOURCES, LLC
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer        THE ENTITIES LISTED ON SCHEDULE 4 HERETO
      By:           Name:   Matthew A. Jones        Title:   Chief Financial
Officer   

-27-



--------------------------------------------------------------------------------



 



          Accepted: May 6, 2008


J.P. MORGAN SECURITIES INC.


For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.
      By:           Authorized Signatory             

-28-



--------------------------------------------------------------------------------



 



         

Schedule 1

          Initial Purchaser   Principal Amount  
J.P. Morgan Securities Inc.
  $ 90,000,000.00  
Wachovia Capital Markets, LLC
    30,000,000.00  
Banc of America Securities, LLC
    7,500,000.00  
BNP Paribas Securities Corp.
    7,500,000.00  
RBC Capital Markets Corporation
    7,500,000.00  
Wells Fargo Securities, LLC
    3,750,000.00  
BBVA Securities, Inc.
    3,750,000.00  
 
     
Total
  $ 150,000,000.00  

-29-



--------------------------------------------------------------------------------



 



Schedule 2
Guarantors
AER PIPELINE CONSTRUCTION, INC.
AIC, LLC
ATLAS AMERICA, LLC
ATLAS GAS & OIL COMPANY, LLC
ATLAS NOBLE LLC
ATLAS ENERGY MICHIGAN, LLC
ATLAS ENERGY OHIO, LLC
ATLAS RESOURCES, LLC
REI-NY, LLC.
RESOURCE ENERGY, LLC
RESOURCE WELL SERVICES, LLC
VIKING RESOURCES, LLC
WESTSIDE PIPELINE COMPANY LLC

 



--------------------------------------------------------------------------------



 



Schedule 3
Subsidiaries of Atlas Energy Resources, LLC (“Holdings”)

              Jurisdiction of Incorporation   Assumed Names Under Which Name of
Subsidiary   or Organization   Subsidiary Does Business
ATLAS ENERGY OPERATING COMPANY, LLC
  Delaware   None
ATLAS ENERGY FINANCE CORP.
  Delaware   None
AER PIPELINE CONSTRUCTION, INC.
  Delaware   None
AIC, LLC
  Delaware   None
ANTHEM SECURITIES, INC.
  Pennsylvania   None
ATLAS AMERICA, LLC
  Pennsylvania   Atlas Energy Resources, LLC (in Ohio) Atlas Energy Resources
(in West Virginia and Tennessee)
ATLAS ENERGY MICHIGAN, LLC
  Delaware   None
ATLAS ENERGY OHIO, LLC
  Ohio   None
ATLAS GAS & OIL COMPANY, LLC
  Michigan   None
ATLAS NOBLE LLC
  Delaware   None
ATLAS RESOURCES, LLC
  Pennsylvania   Atlas Energy Resources (in West Virginia and Tennessee)
REI-NY, LLC.
  Delaware   None
RESOURCE ENERGY, LLC
  Delaware   Atlas Energy Resources
(in New York)
RESOURCE WELL SERVICES, LLC
  Delaware   None
VIKING RESOURCES, LLC
  Pennsylvania   None
WESTSIDE PIPELINE COMPANY LLC
  Michigan   None

 



--------------------------------------------------------------------------------



 



Schedule 4
AER PIPELINE CONSTRUCTION, INC.
AIC, LLC
ATLAS AMERICA, LLC
ATLAS GAS & OIL COMPANY, LLC
ATLAS NOBLE LLC
ATLAS ENERGY MICHIGAN, LLC
ATLAS ENERGY OHIO, LLC
ATLAS RESOURCES, LLC
REI-NY, LLC.
RESOURCE ENERGY, LLC
RESOURCE WELL SERVICES, LLC
VIKING RESOURCES, LLC
WESTSIDE PIPELINE COMPANY LLC

-2-



--------------------------------------------------------------------------------



 



ANNEX A
Additional Time of Sale Information

 



--------------------------------------------------------------------------------



 



ANNEX B
Restrictions on Offers and Sales Outside the United States
     In connection with offers and sales of Securities outside the United
States:
     (a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
     (b) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
     (i) Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
     (ii) None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
     (iii) At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchase Securities from it during the distribution compliance
period a confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”
     (iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the

 



--------------------------------------------------------------------------------



 



Securities, except with its affiliates or with the prior written consent of the
Issuers.
     Terms used in paragraph (a) and this paragraph (b) and not otherwise
defined in this Agreement have the meanings given to them by Regulation S.
     (c) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
     (i) in relation to each Member State (each, a “Relevant Member State”) of
the European Economic Area that has implemented Directive 2003/71/EC (including
any relevant implementing measure in each Relevant Member State, the “Prospectus
Directive”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of Securities
to the public (as such expression is defined in Section 17) in that Relevant
Member State prior to the publication of a prospectus in relation to the
Securities that has been approved by the competent authority in that Relevant
Member State or, where appropriate, approved in another Relevant Member State
and notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of Securities to
the public in that Relevant Member State at any time: (A) to legal entities
which are authorized or regulated to operate in the financial markets or, if not
so authorized or regulated, whose corporate purpose is solely to invest in
securities; (B) to any legal entity which has two or more of (1) an average of
at least 250 employees during the last financial year; (2) a total balance sheet
of more than €43,000,000 and (3) an annual net turnover of more than
€50,000,000, as shown in its last annual or consolidated accounts; or (C) in any
other circumstances which do not require the publication by the Issuers of a
prospectus pursuant to Article 3 of the Prospectus Directive;
     (ii) For the purposes of paragraph (c)(i), the expression an “offer of
Securities to the public” in relation to any notes in any Relevant Member State
means the communication in any form and by any means of sufficient information
on the terms of the offer and the Securities to be offered so as to enable an
investor to decide to purchase or subscribe the Securities, as the same may be
varied in that Member State by any measure implementing the Prospectus Directive
in that Member State and the expression “Prospectus Directive” means Directive
2003/71/EC and includes any relevant implementing measure in each Relevant
Member State;
     (iii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with

-2-



--------------------------------------------------------------------------------



 



the issue or sale of any Securities in circumstances in which Section 21(1) of
the FSMA does not apply to the Issuers or the Guarantors;
     (iv) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom; and
     (v) it has not, directly or indirectly, offered or sold and will not,
directly or indirectly, offer or sell in the Netherlands any Securities with a
denomination of less than €50,000 (or its other currency equivalent) other than
to persons who trade or invest in securities in the conduct of a profession or
business (which includes banks, stockbrokers, insurance companies, pension
funds, other institutional investors and finance companies and treasury
departments of large enterprises) unless one of the other exemptions from or
exceptions to the prohibition contained in article 3 of the Dutch Securities
Transactions Supervision Act 1995 (Wet toezicht effectenverkeer 1995) is
applicable and the conditions attached to such exemption or exception are
complied with.
     (d) Each Initial Purchaser acknowledges that no action has been or will be
taken by the Issuers that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

-3-



--------------------------------------------------------------------------------



 



ANNEX C
[Form of Opinion of Counsel for the Issuers and the Guarantors]
     (a) Holdings and each of its subsidiaries have been duly organized and are
validly existing and in good standing under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are in good
standing in each jurisdiction in which the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect.
     (b) Holdings has capitalization as set forth in each of the Time of Sale
Information and the Offering Memorandum under the heading “Capitalization”; and
all the outstanding shares of capital stock or other equity interests or other
interests (including limited liability company interests) of each subsidiary of
Holdings have been duly and validly authorized and issued, are fully paid and
non-assessable, and all capital contributions in respect of such limited
liability company interests have been paid in full.
     (c) Each of the Issuers and each of the Guarantors have full right, power
and authority to execute and deliver each of the Transaction Documents to which
each is a party and to perform their respective obligations thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.
     (d) The Indenture has been duly authorized, executed and delivered by each
of the Issuers and each of the Guarantors and, assuming due execution and
delivery thereof by the Trustee, constitutes a valid and legally binding
agreement of each of the Issuers and each of the Guarantors enforceable against
each of the Issuers and each of the Guarantors in accordance with its terms,
subject to the Enforceability Exceptions; and the Indenture conforms in all
material respects with the requirements of the Trust Indenture Act and the rules
and regulations of the Commission applicable to an indenture that is qualified
thereunder (except with respect to the qualification of the Trustee).
     (e) The Securities have been duly authorized, executed and delivered by
each of the Issuers and, when duly authenticated as provided in the Indenture
and paid for as provided in this Agreement, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of each of
the Issuers enforceable against each of the Issuers in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture; and the Guarantees have been duly authorized by each
of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided in this Agreement, will be valid and legally binding obligations of
each of the Guarantors, enforceable against each of the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.

 



--------------------------------------------------------------------------------



 



     (f) The Exchange Securities (including the related guarantees) have been
duly authorized by each of the Issuers and each of the Guarantors and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of each of the
Issuers, as issuer, and each of the Guarantors, as guarantor, enforceable
against each of the Issuers and each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.
     (g) This Agreement has been duly authorized, executed and delivered by each
of the Issuers and the Guarantors; and the Registration Rights Agreement has
been duly authorized, executed and delivered by each of the Issuers and each of
the Guarantors and, when duly executed and delivered by the other parties
thereto, will constitute a valid and legally binding agreement of each of the
Issuers and each of the Guarantors enforceable against each of the Issuers and
each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions, and except that rights to indemnity and contribution
thereunder may be limited by applicable law and public policy.
     (h) Each Transaction Document and the Indenture conforms in all material
respects to the description thereof contained in each of the Time of Sale
Information and the Offering Memorandum.
     (i) The execution, delivery and performance by each of the Issuers and each
of the Guarantors of each of the Transaction Documents to which each is a party,
the issuance and sale of the Securities (including the Guarantees) and
compliance by each of the Issuers and each of the Guarantors with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of Holdings or any of its subsidiaries pursuant to, any material
indenture, mortgage, deed of trust, loan agreement or other material agreement
or instrument to which Holdings or any of its subsidiaries is a party or by
which Holdings or any of its subsidiaries is bound or to which any of the
property or assets of Holdings or any of its subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of Holdings or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.
     (j) No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by each of the
Issuers and each of the Guarantors of each of the Transaction Documents to which
each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by each of the Issuers and each of the Guarantors
with the terms thereof and the consummation of the transactions contemplated by
the Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required (i) under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers and (ii) with

-2-



--------------------------------------------------------------------------------



 



respect to the Exchange Securities (including the related guarantees) under the
Securities Act and applicable state securities laws as contemplated by the
Registration Rights Agreement.
     (k) To the best knowledge of such counsel, except as described in each of
the Time of Sale Information and the Offering Memorandum, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which Holdings or any of its subsidiaries is or may be a party or to which
any property of Holdings or any of its subsidiaries is or may be the subject
that, individually or in the aggregate, if determined adversely to Holdings or
any of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and no such investigations, actions, suits or proceedings are threatened
or, to the best knowledge of such counsel, contemplated by any governmental or
regulatory authority or threatened by others.
     (l) The descriptions in each of the Time of Sale Information and the
Offering Memorandum of statutes, legal, governmental and regulatory proceedings
and contracts and other documents are accurate in all material respects; and the
statements in each of the Time of Sale Information and the Offering Memorandum
under the heading “Certain Federal Income Tax Considerations”, to the extent
that they constitute summaries of matters of law or regulation or legal
conclusions, fairly summarize the matters described therein in all material
respects.
     (m) Neither Holdings nor any of its subsidiaries is, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in each of the Time of Sale Information and the
Offering Memorandum none of them will be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act.
     (n) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Issuers as described in each of the
Time of Sale Information and the Offering Memorandum will violate Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
     (o) Assuming the accuracy of the representations, warranties and agreements
of the Issuers, the Guarantors and the Initial Purchasers contained in this
Agreement, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.
     Such counsel shall also state that they have participated in conferences
with representatives of the Issuers and with representatives of their
independent accountants and counsel at which conferences the contents of the
Time of Sale Information and the Offering Memorandum and any amendment and
supplement thereto and related matters were discussed and, although such counsel
assume no responsibility for the accuracy, completeness or fairness of the Time
of Sale Information and the Offering Memorandum and any amendment or supplement
thereto (except as expressly provided above), nothing has come to the attention
of such counsel to cause such counsel to believe that the Time of Sale
Information, at the Time of Sale (which such counsel may assume to be the date
of this Agreement), contained any untrue

-3-



--------------------------------------------------------------------------------



 



statement of a material fact or omitted to state a material fact or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or that the Offering Memorandum or any amendment or
supplement thereto, as of its date and the Closing Date, contained or contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (other than, in each case, the
financial statements and other financial information contained therein, as to
which such counsel need express no belief).
     In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Issuers and the Guarantors and
public officials that are furnished to the Initial Purchasers.
     The opinion of Ledgewood, P.C. described above shall be rendered to the
Initial Purchasers at the request of the Issuers and shall so state therein.

-4-